Exhibit 10.3

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

THE WET SEAL, INC.

AND

THE HOLDERS SIGNATORY HERETO

Dated as of September 3, 2014

 

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 3, 2014,
among those parties signatories hereto who purchased shares of Common Stock
pursuant to the Securities Purchase Agreement dated September 3, 2014 (the
“Holders”) and The Wet Seal, Inc., a Delaware corporation (the “Company”).

WHEREAS:

A. Pursuant to a Securities Purchase Agreement, the Holders purchased from the
Company shares of Common Stock. The shares sold under the Purchase Agreement
were sold only to “accredited investors” pursuant to a private placement under
Section 4(a)(2) under the Securities Act of 1933, as amended.

B. In order to induce the Holders who are parties to the Securities Purchase
Agreement to purchase shares of Common Stock, the Company issued warrants to
such Holders;

C. The Company also decided to file a resale Registration Statement for the
Holders to cover the resale of the shares of Common Stock purchased by the
Holders and to cover the resale of the shares of Common Stock underlying the
Warrants;

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1. Definitions.

In addition to the terms defined elsewhere herein and the capitalized terms set
forth in the Purchase Agreement that are not otherwise defined herein, which
terms shall have the same meanings herein as in the Purchase Agreement, the
following terms shall have the following meanings when used herein with initial
capital letters:

“Advice” has the meaning set forth in Section 3(b).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or is under common control with such
Person. For the purposes of this definition, “control”, when used with respect
to any Person, means possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of the such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated”, “controlling” and “controlled” have meanings correlative
to the foregoing.

“Agent” shall mean B. Riley & Co. LLC.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York are permitted or required by any
applicable law to close.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Stock” means (i) the Company’s shares of Series A common stock, par
value $0.10 per share, and (ii) any share of capital into which Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.

“Company” has the meaning set forth in the Preamble and also includes the
Company’s successors.

“Delay Notice” has the meaning set forth in Section 2(c).

“Delay Period” has the meaning set forth in Section 2(c).

“Effectiveness Period” has the meaning set forth in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority

“Holder” or “Holders” has the meaning set forth in the Preamble. The Holder of a
Warrant shall be deemed to be the Holder of Warrant Shares issuable with respect
to such Warrant.

“Person” means a natural person, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or other entity, or a governmental
entity or any department, agency or political subdivision thereof.

“Purchase Agreement” or “Securities Purchase Agreement” means that certain
Securities Purchase Agreement dated September 3, 2014 among the Company and the
Holders.

“Prospectus” shall mean the prospectus included in a Resale Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Resale Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.

“Registrable Securities” shall mean (i) shares of Common Stock issued to Holders
pursuant to the Securities Purchase Agreement and Warrant Shares issued to the
Holders upon the exercise of the Warrants, and (ii) any other securities issued
as a result of, or in connection with, any stock dividend, stock split or
reverse stock split, combination, recapitalization, reclassification, merger or
consolidation, exchange or distribution in respect of the Common Stock or the
Warrant referred to above. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities on the earliest to occur of:
(a) the date on which a Registration Statement with respect to the sale of such
Registrable Securities shall have become effective under the Securities Act and
such Registrable Securities shall have been sold, transferred, disposed of in
accordance with such Registration Statement; (b) the date on which such
Registrable Securities shall have ceased to be outstanding; or (c) any date on
which such Holder’s Registrable Securities are eligible for sale without
registration pursuant to Rule 144 (or

 

2



--------------------------------------------------------------------------------

any successor provision) under the Securities Act and without volume limitations
or other restrictions on transfer thereunder; or (d) the date on which such
Registrable Securities have been sold to a third party and all transfer
restrictions and restrictive legends with respect to such Registrable Securities
are removed upon the consummation of such sale.

“Resale Registration” shall mean a registration effected pursuant to Section
2(a).

“Resale Registration Statement” shall mean a “resale” registration statement of
the Company pursuant to the provisions of Section 2(a) which covers the resale
of all of the Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act, on Form S-3 (or if such
form is not available, any other appropriate available form) under the
Securities Act, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all documents
incorporated by reference therein.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Transfer” means and includes the act of selling, giving, transferring, creating
a trust (voting or otherwise), assigning or otherwise disposing of (other than
pledging, hypothecating or otherwise transferring as security or any transfer
upon any merger or, consolidation) (and correlative words shall have correlative
meanings); provided, however, that any transfer or other disposition upon
foreclosure or other exercise of remedies of a secured creditor after an event
of default under or with respect to a pledge, hypothecation or other transfer as
security shall constitute a Transfer.

“Warrants” means the Warrants issued to the Holders pursuant to the Securities
Purchase Agreement.

“Warrant Shares” means the Common Stock issued or issuable to the Holders upon
the exercise of any of the Warrants.

 

2. Resale Registration Statement.

(a) Registration Requirement.

Subject to the last sentence of this paragraph, the Company shall prepare
promptly and file with the Commission a Resale Registration Statement meeting
the requirements of the Securities Act within four (4) Business Days following
the earliest to occur of (i) the date the “Per Share Price” is determined in
accordance pursuant to Section 1(a) of the Securities Purchase Agreement and
(ii) the date of the Company’s receipt of an Election Notice (as such term is
defined in Section 1(b) of the Securities Purchase Agreement), and will use its
commercially reasonable best efforts to cause the Resale Registration Statement
to be declared effective by the Commission as soon as practicable thereafter and
in any event not later than ninety (90) days after such filing. The Company
shall not be obligated to file a Resale Registration Statement and to have it
declared effective within the time periods set forth in the

 

3



--------------------------------------------------------------------------------

first sentence of this Section 2(a) in the event of a termination of the
Securities Purchase Agreement by the Company pursuant to Section 10(b)(ii),
10(b)(iii) or 10(b)(v) of the Securities Purchase Agreement.

(b) Effectiveness Requirement.

The Company agrees to use its commercially reasonable best efforts to keep the
Resale Registration Statement continuously effective and the Prospectus usable
for resales for a period commencing on the date that such Resale Registration
Statement is initially declared effective by the Commission and terminating on
the date when all of the Registrable Securities covered by such Resale
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”); provided, however, the Company is permitted to suspend
sales of the Registrable Securities during any Delay Period.

(c) Delay Period.

The term “Delay Period” means, with respect to any obligation to file any Resale
Registration Statement or to keep any Resale Registration Statement or
Prospectus usable for resales pursuant to this Section 2, the shortest period of
time determined in good faith by the Company’s Board of Directors to be
necessary when there exist circumstances relating to a material pending
development, including, but not limited to, a pending or contemplated material
acquisition or merger or other material transaction or event, which would
require additional disclosure by the Company in such Resale Registration
Statement or Prospectus of previously non-public material information which the
Company determines in good faith upon the advice of counsel that it has a bona
fide business purpose for keeping confidential and non-public and the
non-disclosure of which in such Resale Registration Statement or Prospectus
might cause such Resale Registration Statement or Prospectus to fail to comply
with applicable disclosure requirements or if the Company becomes ineligible to
use the registration form on which the Resale Registration Statement is filed
and declared effective (such circumstances, “Delay Circumstances”). A Delay
Period shall commence on and include the date that the Company gives written
notice (a “Delay Notice”) to the Holders that it is delaying the filing of the
Resale Registration Statement or that the Prospectus is no longer usable as a
result of such Delay Circumstances and shall end on the date when the Holders
are advised in writing by the Company that the current Delay Period has
terminated (it being understood that the Company shall give such notice to all
Holders promptly upon making the determination that the Delay Period has ended).
If as a result of the circumstances giving rise to the Delay Period the
Prospectus included in the Resale Registration Statement has been amended to
comply with the requirements of the Securities Act, the Company shall enclose
such revised Prospectus (or a URL link thereto) with the notice to the Holders
advising them that the Delay Period has terminated. Notwithstanding anything
herein to the contrary the Company is only entitled to three (3) Delay Periods
having durations of not more than twenty (20) days each during any consecutive
12 month period, and not to exceed more than forty-five (45) days in the
aggregate in any consecutive 12 month period, and in no event shall the Company
be entitled to any Delay Period with respect to the filing of the initial Resale
Registration Statement pursuant to the first sentence of Section 2(a) that would
delay the filing of such initial Resale Registration Statement by more than five
(5) Business days. A Delay Period may not commence if a prior Delay Period has
terminated within the previous 30 days or if three Delay Periods have occurred
during the

 

4



--------------------------------------------------------------------------------

consecutive 12 month period ending on the date that the Company gives notice
that a Delay Period has commenced. The Company covenants and agrees that it will
not deliver a Delay Notice with respect to a Delay Period unless the Company’s
executive officers and directors and their affiliates are also prohibited by the
Company for the duration of the Delay Period from effecting any public sales of
shares of Common Stock beneficially owned by them.

(d) Notice.

The Company will, in the event a Resale Registration Statement is declared
effective, notify each such Holder as promptly as practicable, and in any event
no later than the next Business Day, when such Resale Registration Statement has
become effective and take such other actions as are reasonably necessary to
permit resales of the Registrable Securities, including providing to each Holder
a reasonable number of copies of the Prospectus which is a part of such Resale
Registration Statement as is requested by such Holder. The Company further
agrees to supplement or amend the Resale Registration Statement if and as
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Resale Registration Statement or
by the Securities Act or by any other rules and regulations thereunder for
registrations, and the Company agrees to notify the Holders of Registrable
Securities of any such supplement or amendment promptly after its being used or
filed with the Commission.

(e) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

If (i) the Resale Registration Statement when declared effective fails to
register the entire amount of the shares of Common Stock issued to Holders
pursuant to the Securities Purchase Agreement and the Warrant Shares issued to
the Holders upon exercise of the Warrants (a “Registration Failure”), (ii) a
Resale Registration Statement covering all of the Registrable Securities
required to be covered thereby and required to be filed by the Company pursuant
to this Agreement is (A) not filed with the Commission on or before the
applicable filing deadline provided for in Section 2(a) (a “Filing Failure”) or
(B) not declared effective by the Commission on or before the applicable
deadline provided for in Section 2(a), (an “Effectiveness Failure”), (iii) on
any day after the applicable Effective Date, sales of all of the Registrable
Securities required to be included on such Resale Registration Statement cannot
be made as provided for in this Agreement (other than during an allowable Delay
Period) pursuant to such Resale Registration Statement (a “Maintenance Failure”)
or (iv) if a Resale Registration Statement is not effective for any reason or
the prospectus contained therein is not available for use for any reason, and
the Company fails to file with the Commission any required reports under
Section 13 or 15(d) of the 1934 Act such that it is not in compliance with Rule
144(c)(1) (or Rule 144(i)(2), if applicable) (a “Current Public Information
Failure”) as a result of which any of the Holders are unable to sell Registrable
Securities without restriction under Rule 144 (including, without limitation,
volume restrictions) then, as partial relief for the damages to any Holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity, including, without limitation, specific
performance), the Company shall pay to each holder of Registrable Securities
relating to such Resale Registration Statement an amount in cash equal to
(x) one percent (1.0%) of the aggregate Commitment Amount (as such term is
defined

 

5



--------------------------------------------------------------------------------

in the Securities Purchase Agreement) of such Holder’s Registrable Securities
for the first month, or part thereof, that : (i) a Registration Failure shall
continue, (ii) a Filing Failure shall continue; (iii) an Effectiveness Failure
shall continue; (iv) a Maintenance Failure shall continue; (v) a Current Public
Information Failure shall continue and (y) two percent (2.0%) of the aggregate
Commitment Amount (as such term is defined in the Securities Purchase Agreement)
of such Holder’s Registrable Securities, for each month, or part thereof after
such first month that: (i) a Registration Failure continues (prorated for
periods totaling less than thirty days) until such Registration Failure is
cured; (ii) a Filing Failure continues (prorated for periods totaling less than
thirty days) until such Filing Failure is cured; (iii) an Effectiveness Failure
continues (prorated for periods totaling less than thirty days) until such
Effectiveness Failure is cured; (iv) a Maintenance Failure continues (prorated
for periods totaling less than thirty days) until such Maintenance Failure is
cured; and (v) a Public Information Failure continues (prorated for periods
totaling less than thirty days) until such Public Information Failure is cured.
The payments to which a holder shall be entitled pursuant to this Section 2(e)
are referred to herein as “Registration Delay Payments.” Registration Delay
Payments shall be paid on the earlier of (I) the dates set forth above and (II)
the third Business Day after the event or failure giving rise to the
Registration Delay Payments is cured. In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full. Notwithstanding anything to
the contrary contained herein, (i) Registration Delay Payments shall cease to
accrue when all of the Registrable Securities may be sold pursuant to Rule 144
without any restrictions or limitations, (ii) in no event shall the aggregate
amount of all Registration Delay Payments (without regard to any accrued
interest thereon in accordance with the preceding sentence) paid to a Holder
exceed an amount equal to 10% of the aggregate amount such Holder paid for the
shares of Common Stock issued to such Holder pursuant to the Securities Purchase
Agreement and the Warrant Shares issued to such Holder upon exercise of the
Warrants, (iii) no single event or failure shall give rise to more than one type
of Registration Delay Payment or (iv) if a Holder would be required to be named
as an “underwriter” in the Resale Registration Statement by the Commission and
such Holder elects not to include any Registrable Securities of such Holder in
the Resale Registration Statement, or such Holder’s Registrable Securities are
not included in the Resale Registration Statement at Holder’s determination, or
as a result of Holder’s failure to comply with Section 3(b) of this Agreement,
no Registration Delay Payments shall accrue with respect to such Registrable
Securities of such Holder.

 

3. Registration Procedures.

(a) Obligations of the Company.

In connection with its obligations under Section 2 with respect to the Resale
Registration Statement, the Company shall:

 

  (i)

prepare and file with the Commission a Resale Registration Statement as
prescribed by Section 2(a) within the relevant time period specified in
Section 2(a) on Form S-3 (or if such form is not available, any other
appropriate available form), which form shall (A) be available for the resale of
the Registrable Securities by the selling Holders thereof and (B) comply as to
form in all material respects with the requirements of the

 

6



--------------------------------------------------------------------------------

  applicable form and include all financial statements required by the
Commission to be filed therewith; the Company shall use its commercially
reasonable best efforts to cause such Resale Registration Statement to become
effective and remain effective and the Prospectus usable for resales in
accordance with Section 2, subject to the proviso contained in Section 2(b), as
applicable; provided, however, that, no fewer than three (3) calendar days
before filing the Resale Registration Statement or Prospectus or any amendments
or supplements thereto, the Company shall furnish to and afford the Holders
covered by such Resale Registration Statement and their counsel a reasonable
opportunity to review copies of such documents as proposed to be filed; and
provided further, however, the Plan of Distribution disclosed in the Resale
Registration Statement shall be substantially in the form attached hereto as
Exhibit B, with such changes as the Company and Holders of a majority of
interest of the Registrable Securities may agree;

 

  (ii) prepare and file with the Commission such amendments (including post
effective amendments) to any Resale Registration Statement as may be necessary
to keep such Resale Registration Statement effective for the Effectiveness
Period, subject to the proviso contained in Section 2(b) and cause each
Prospectus to be supplemented, if so determined by the Company or requested by
the Commission, by any required prospectus supplement and as so supplemented to
be filed pursuant to Rule 424 (or any similar provision then in force), under
the Securities Act; respond as promptly as reasonably possible to any comments
received from the Commission with respect to such Resale Registration Statement,
or any amendment, post-effective amendment or supplement relating thereto; and
as promptly as reasonably possible, upon request, provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Resale Registration Statement; and comply in all material respects with the
provisions of the Securities Act, the Exchange Act and the rules and regulations
promulgated thereunder applicable to it with respect to the disposition of all
Registrable Securities covered by such Resale Registration Statement during the
Effectiveness Period in accordance with the intended method or methods of
distribution by the selling Holders thereof described in this Agreement;

 

  (iii)

register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions as any Holder shall
reasonably request in writing, keep each such registration or qualification
effective during the Effectiveness Period and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (A) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(a)(iii), (B) file any general

 

7



--------------------------------------------------------------------------------

  consent to service of process in any jurisdiction where it would not otherwise
be subject to such service of process or (C) subject itself to taxation in any
such jurisdiction if it is not then so subject;

 

  (iv) promptly notify each Holder and promptly confirm such notice in writing,
if such notice was verbally given, (A) when the Resale Registration Statement
covering such Registrable Securities has become effective and when any post
effective amendments thereto become effective, (B) of the receipt of any
comments from the Commission with respect to any such Resale Registration
Statement, (C) of any request by the Commission or any other federal or state
securities authority for amendments or supplements to such Resale Registration
Statement or Prospectus or for additional information after such Resale
Registration Statement has become effective, (D) of the issuance or threatened
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of such Resale Registration Statement or the
qualification of the Registrable Securities in any jurisdiction described in
Section 3(a)(iii) or the initiation of any proceedings for that purpose, (E) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (F) of the happening of any event or the failure of
any event to occur or the discovery of any facts, during the Effectiveness
Period, which makes any statement made in such Resale Registration Statement or
the related Prospectus untrue in any material respect or which causes such
Resale Registration Statement or Prospectus to omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (G) when a
Prospectus or Prospectus Supplement or post-effective amendment to such Resale
Registration Statement is proposed to be filed;

 

  (v) use its commercially reasonable best efforts to prevent the entry of any
stop order or other suspension of effectiveness of any Resale Registration
Statement, or if entered, to obtain the withdrawal of any such stop order or to
avoid the issuance of, or, if issued, obtain the withdrawal of any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest possible moment;

 

  (vi) furnish to each Holder, upon written request and without charge, one
conformed copy of the Resale Registration Statement and any post-effective
amendment thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested) promptly after the filing of such documents
with the Commission, and additional conformed copies of such Resale Registration
Statement as such Holder may reasonably request;

 

8



--------------------------------------------------------------------------------

  (vii) promptly deliver to each selling Holder, without charge, as many copies
of the applicable Prospectus (including each preliminary Prospectus) as such
Holder from time to time may reasonably request (it being understood that the
Company consents to the use of the Prospectus by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus), such other documents incorporated by reference therein and any
exhibits thereto as such selling Holder from time to time may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
Holder;

 

  (viii) as soon as practicable after the resolution of any matter or event
specified in Sections 3(a)(iv)(B), 3(a)(iv)(C), 3(a)(iv)(E) and 3(a)(iv)(F)
(subject to the proviso contained in Section 2(b)), prepare and file with the
Commission a supplement or post-effective amendment to the Resale Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document, and provide revised or
supplemented Prospectuses to the Holders so that, as thereafter delivered to the
purchasers of the Registrable Securities, such Prospectus will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

  (ix) reasonably cooperate with each Holder of Registrable Securities covered
by a Resale Registration Statement and its counsel in connection with any
filings required to be made with FINRA;

 

  (x) use its commercially reasonable best efforts to cause all Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

  (xi) cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Resale Registration Statement and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request;

 

  (xii) from and after the date of this Agreement, the Company shall not, and
shall not agree to, allow the holders of any securities of the Company to
include any of their securities that are not Registrable Securities in the
Resale Registration Statement under Section 2(a) hereof or any amendment or
supplement thereto without the consent of the holders of a majority in interest
of the Registrable Securities;

 

  (xiii)

not identify any Holder as an “underwriter” in any public disclosure or filing
with the Commission or any listing exchange without the prior

 

9



--------------------------------------------------------------------------------

  written consent of such Holder (it being understood, that if the Company is
required to name such Investor as an “underwriter” in such Resale Registration
Statement by the Commission (after a good faith discussion with the Commission
to lift such requirement, including, without limitation, any reduction in the
number of Registrable Securities of such Holder to be registered on such
Registration Statement (to the extent necessary to lift such requirement)), such
Holder shall have the option of electing to exclude all such Registrable
Securities from such Resale Registration Statement or to be named as an
“underwriter” in such Resale Registration Statement); provided, however, that
the foregoing shall not prohibit the Company from including the disclosure found
in the “Plan of Distribution” section attached hereto as Exhibit B in the Resale
Registration Statement; and

 

  (xiv) notwithstanding any other provision of this Section 3(a), if the Company
becomes ineligible to use the registration form on which the Resale Registration
Statement is filed and declared effective pursuant to Section 2(a), thereby
precluding any Holder from using the related Prospectus, the Company shall use
its commercially reasonable best efforts to prepare and file either a post
effective amendment to the Resale Registration Statement to convert such
registration statement to, or a new Resale Registration Statement on, another
registration form which the Company is eligible to use within thirty (30) days
after the date that the Company becomes ineligible, provided such other
registration form shall be available for the sale of the Registrable Securities
by the selling Holders thereof and such amended or new Resale Registration
Statement shall remain subject in all respects to the provisions of this
Section 3(a).

(b) Holders’ Obligations.

 

  (i) Each Holder agrees that, upon receipt of any notice from the Company of
the occurrence of any event specified in Sections 3(a)(iv)(B), 3(a)(iv)(C),
3(a)(iv)(E), 3(a)(iv)(F) or any Delay Notice, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Resale
Registration Statement at issue until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(a)(viii) or until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, if so directed by the Company, such
Holder will deliver to the Company (at the Company’s expense) all copies in such
Holder’s possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

  (ii)

Each Holder agrees that the Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish to it such
information regarding such seller specified in Exhibit A

 

10



--------------------------------------------------------------------------------

  or as may otherwise be required by the staff of the Commission to be included
in the applicable Resale Registration Statement, the Company may exclude from
such registration the Registrable Securities of any seller who fails to furnish
such information which is not otherwise readily available to the Company within
five (5) Business Days after receiving such request, and the Company shall have
no obligation to register under the Securities Act the Registrable Securities of
a seller who so fails to furnish such information.

 

  (iii) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act, as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Resale Registration Statement.

 

4. Registration Expenses.

All Registration Expenses will be borne by the Company whether or not the Resale
Registration Statement becomes effective. “Registration Expenses” means all fees
and expenses incident to the performance of, or compliance with, this Agreement
by the Company, including, without limitation, (i) all registration and filing
fees (including, without limitation, fees and expenses of compliance with
securities or “blue sky” laws (including, without limitation, fees and
disbursements of counsel for the selling Holders in connection with “blue sky”
qualifications of the Registrable Securities and determination of the
eligibility of the Registrable Securities for investment under the laws of such
jurisdictions as the Holders of a majority of the Registrable Securities being
sold may designate)), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company, only if such security is
currently traded on an established trading market, and of printing Prospectuses
if the printing of Prospectuses is requested by the Holders of a majority of the
Registrable Securities included in the Resale Registration Statement),
(iii) fees and disbursements of counsel for the Company and one single special
counsel for the Holders, (iv) all fees and expenses of listing the Registrable
Securities on the NASDAQ Stock Market, and (v) fees and expenses of all other
Persons retained by the Company in connection with this Agreement; provided,
however, that Registration Expenses shall not include fees and expenses of any
counsel for the Holders except as provided in clause (iii) above and any local
counsel that are not included in the definition of Registration Expenses nor
shall it include underwriting fees, discounts or commissions relating to the
offer and sale of Registrable Securities which shall be borne by the Holders
included in such registration pro rata in proportion to the number of
Registrable Securities of such Holder included in such registration. In
addition, the Company will pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange on which similar securities issued by the
Company are then listed and the fees and expenses of any Person, including
special experts, retained by the Company.

 

11



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company.

The Company will indemnify and hold harmless, to the fullest extent permitted by
law, each Holder whose Registrable Securities are registered pursuant to this
Agreement, the officers, directors, agents, members, partners, limited partners
and employees of each of them, each Person who controls such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents, members, partners, limited partners and
employees of any such controlling Person, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, the costs of
investigation and attorneys’ fees) and expenses (collectively, “Losses”), as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, preliminary Prospectus
or Prospectus or in any amendment or supplement thereto, or arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are based upon information furnished in
writing to the Company by such Holder expressly for use therein; provided,
however, that the Company will not be liable to any Holder to the extent that
any such Losses arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any preliminary
Prospectus if either (A) (i) after receiving copies thereof from the
Company, such Holder failed to send or deliver a copy of the Prospectus with or
prior to the delivery of written confirmation of the sale by such Holder to the
Person asserting the claim from which such Losses arise and (ii) the Prospectus
would have corrected in all material respects such untrue statement or alleged
untrue statement or such omission or alleged omission; or (B) such untrue
statement or alleged untrue statement, omission or alleged omission is corrected
in all material respects in an amendment or supplement to the Prospectus
previously furnished by or on behalf of the Company with copies of the
Prospectus as so amended or supplemented, and, after receiving copies thereof
from the Company, such Holder thereafter fails to deliver such Prospectus as so
amended or supplemented prior to or concurrently with the sale of a Registrable
Security to the Person asserting the claim from which such Losses arise. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Holder or any officer, director, agent or employee
of such Holder.

(b) Indemnification by Holders of Registrable Securities.

In connection with any Resale Registration Statement in which a Holder is
participating, such Holder will furnish to the Company in writing such
information concerning the Holder as the Company reasonably requests concerning
such Holder for use in connection with any Resale Registration Statement or
Prospectus and will severally and not jointly indemnify, to the fullest extent
permitted by law, the Company, its directors and officers, agents and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, from and against any and all
Losses arising out of or based upon (i) any disposition of Registrable
Securities after receiving notice of a Delay Period and prior to receiving
Advice under Section 3(b)(i) that use of the Prospectus may be resumed or
(ii) any untrue statement of a material fact contained in any Registration
Statement, Prospectus

 

12



--------------------------------------------------------------------------------

or preliminary Prospectus or arising out of or based upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, to the extent, but only to the extent, that such untrue
statement or omission is finally judicially determined by a court of competent
jurisdiction to have been contained in any information so furnished in writing
by such Holder to the Company expressly for use in such Resale Registration
Statement or Prospectus and to have been relied upon by the Company in the
preparation of such Registration Statement, Prospectus or preliminary
Prospectus. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any officer, director,
agent or employee of the Company. In no event will the liability of any selling
Holder under this Section 5(b) be greater in amount than the excess of the
amount by which the total price at which the Registrable Securities sold by such
Indemnifying Party and distributed to the public pursuant to the Resale
Registration Statement (net of all related expenses) is over the amount of any
damages which such Indemnifying Party has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

(c) Conduct of Indemnification Proceedings.

If any Person shall become entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any action or proceeding with respect to which such Indemnified
Party seeks indemnification or contribution pursuant hereto; and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, however, that the failure to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any obligation or liability except
to the extent that it shall be finally determined by a court of competent
jurisdiction that the Indemnifying Party has been prejudiced materially by such
failure.

An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to the
Indemnified Party in any such proceeding; or (3) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of one separate counsel (and one local
counsel in each applicable jurisdiction) shall be at the expense of the
Indemnifying Party).

The Indemnifying Party will not consent to entry of any judgment or enter into
any settlement or otherwise seek to terminate any action or proceeding in which
any Indemnified

 

13



--------------------------------------------------------------------------------

Party is or could be a party and as to which indemnification or contribution
could be sought by such Indemnified Party under this Section 5, unless such
judgment, settlement or other termination includes, as an unconditional term
thereof, the giving by the claimant or plaintiff to such Indemnified Party of a
release, in form and substance reasonably satisfactory to the Indemnified Party,
from all liability in respect of such claim or litigation for which such
Indemnified Party would be entitled to indemnification hereunder and shall not
include a statement as to the admission of fault or culpability of the
Indemnified Party.

(d) Contribution.

If the indemnification provided for in this Section 5 is unavailable to an
Indemnified Party under Section 5(a) or 5(b) hereof in respect of any Losses or
is insufficient to hold such Indemnified Party harmless, then each applicable
Indemnifying Party, in lieu of or in addition to indemnifying such Indemnified
Party, as applicable, will, jointly and severally, contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party or Indemnifying Parties, on the one hand, and such Indemnified Party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party or Indemnifying Parties, on the
one hand, and such Indemnified Party, on the other hand, will be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses will be deemed to include, subject
to any limitations set forth in Section 5(c), any reasonable legal or other fees
or expenses incurred by such party in connection with any action or proceeding
to the extent such party would have been indemnified for such fees and expenses
if the indemnification provided for in this Section 5(d) was available to such
party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder will not be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities sold by
such Indemnifying Party and distributed to the public pursuant to the applicable
Resale Registration Statement (net of all related expenses) exceeds the amount
of any damages which such Indemnifying Party has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

The indemnity, contribution and expense reimbursement obligations of a party
hereunder will be in addition to any liability such party may otherwise have
hereunder or otherwise.

 

14



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Reporting.

With a view to making available to the Holders the benefits of Rule 144 or any
other similar rule or regulation of the Commission that may at the time permit
the Holders to sell securities of the Company to the public without
registration, for so long as the Holders continue to own Registrable Securities,
the Company shall use commercially reasonable efforts to:

 

  (i) Make and keep public information available, as those terms are understood
and defined in Rule 144, and file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

 

  (ii) Furnish to each Holder, for so long as the Holder owns Registrable
Securities, promptly upon request, a written statement by the Company, if true,
that it has complied with the applicable reporting requirements of Rule 144, the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other information as may be reasonably
requested to permit the Holders to sell such securities pursuant to Rule 144
without registration.

(b) Remedies.

In the event of a breach by the Company of its obligations under this Agreement,
each Holder, in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Agreement. The Company agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
will waive the defense that a remedy at law would be adequate.

(c) Amendments and Waivers.

 

  (i) The provisions of this Agreement may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of Holders
of at least a majority of the then-outstanding Registrable Securities; provided,
however, if the foregoing adversely and disproportionately impacts a particular
Holder, as compared to the other Holders, such amendment, modification,
supplement, waiver or consent shall require the consent of such affected Holder.
If the Company pays consideration to any Holder in connection with obtaining an
amendment, modification, supplement, waiver or consent under this Agreement, the
Company shall offer to pay such consideration to all other Holders.

 

15



--------------------------------------------------------------------------------

  (ii) Any amendment or waiver effected in accordance with this Section 6(c)
shall be binding upon each holder of Registrable Securities at the time
outstanding, each future Holder of all such securities, and the Company.

 

  (iii) No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by law.

(d) Notices.

All notices, requests and other communications to either party hereunder must be
in writing (including telecopy or similar writing) and must be given:

 

  (i) if to a Holder, to the address set forth opposite such Holder’s name on
the signature pages hereto, with a copy to such additional party as indicated on
such page.

 

  (ii) If to the Company, to:

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, California 92610

Facsimile No. (949) 699-4825

Attention: Steven Benrubi, Chief Financial Officer

with a copy to:

Paul Hastings LLP

695 Town Center Drive, 17th Floor

Costa Mesa, California 92626

Facsimile No. (714) 668-6264

Attention: Stephen D. Cooke, Esq.

or such other address or telecopier number as such Person may hereafter specify
by written notice to the other parties hereto given five (5) days prior to the
effectiveness of such change. Each such notice, request or other communication
will be effective only when actually delivered at the address specified in this
Section 6(d), if delivered prior to 5 p.m. (local time) and such day is a
Business Day, and if not, then such notice, request or other communication will
not be effective until the next succeeding Business Day. Written confirmation of
receipt (A) given by the recipient of such notice or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission, or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a reputable overnight delivery service.

 

16



--------------------------------------------------------------------------------

(e) Owner of Registrable Securities.

The Company will maintain, or will cause its registrar and transfer agent to
maintain, a stock book with respect to the Common Stock, in which all transfers
of Registrable Securities of which the Company has received notice will be
recorded. The Company may deem and treat the Person in whose name Registrable
Securities are registered in the stock book of the Company as the owner thereof
for all purposes, including, without limitation, the giving of notices under
this Agreement.

(f) Successors and Assigns.

Subject to this paragraph (f), this Agreement will inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
will inure to the benefit of each of the Holders. The Company may not assign its
rights or obligations hereunder. Holders may not assign their rights and
obligations under this Agreement; provided, however, that a Holder may assign
its rights and obligations under this Agreement to a third party in connection
with any transfer of Registrable Securities (a “Permitted Transferee”).
Notwithstanding the foregoing, no Permitted Transferee shall be entitled to any
of the transferring Holder’s rights under this Agreement unless and until such
Permitted Transferee shall have acknowledged in writing its acceptance of such
Holder’s obligations hereunder.

(g) Counterparts; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which will
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. Facsimile counterpart signatures shall be
acceptable. This Agreement will become effective when each party hereto receives
a counterpart hereof signed by the other party hereto.

(h) Headings.

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to limit or affect the meaning or
interpretation of this Agreement. All references herein to “Sections” shall
refer to corresponding provisions of this Agreement unless otherwise expressly
noted.

(i) Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York as applied to agreements among New York residents entered
into and to be performed entirely within New York, without giving effect to the
principles of conflict of laws thereof that would cause the application of the
laws of any other jurisdiction.

(j) Jurisdiction; Consent to Service of Process.

Each party hereby irrevocably submits, for itself and its property, to the
non–exclusive jurisdiction of the Supreme Court of the State of New York located
in New York, New York in the Borough of Manhattan or the United States District
Court for the Southern District of New York, and any appellate court from any
such court (as applicable, a “New York

 

17



--------------------------------------------------------------------------------

Court”), in any suit, action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment resulting from any
such suit, action or proceeding, and each party hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in the New York Court. Each party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (i) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in the New York Court, (ii) the defense of an inconvenient forum
to the maintenance of such suit, action or proceeding in any such court, and
(iii) the right to object, with respect to such suit, action or proceeding, that
such court does not have jurisdiction over such party. Each party irrevocably
consents to service of process in any manner permitted by law.

(k) WAIVER OF JURY TRIAL.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR DISPUTE THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6(k).

(l) Severability.

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect. If any provision of this
Agreement shall be declared by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced in whole or in part, such provision shall
be interpreted so as to remain enforceable to the maximum extent permissible
consistent with applicable law and the remaining conditions and provisions or
portions thereof shall nevertheless remain in full force and effect and
enforceable to the extent they are valid, legal and enforceable, and no
provisions shall be deemed dependent upon any other covenant or provision unless
so expressed herein.

(m) Entire Agreement.

This Agreement constitutes the entire understanding and agreement among the
parties relating to the subject matter hereof and supersedes any and all prior
agreements, representations or understandings, both written and oral, with
respect to the subject matter

 

18



--------------------------------------------------------------------------------

hereof. Nothing in this Agreement, express or implied, is intended to confer
upon any Person, other than the parties hereto and their respective successors
and assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided herein.

(n) No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

(o) Third Party Beneficiaries.

This Agreement and all of its provisions and conditions are for the benefit of
the parties to this Agreement, any Permitted Transferee and solely with respect
to the provisions of Section 5 hereof, any Indemnified Party.

(p) Termination.

This Agreement shall terminate on the date on which there cease to be any
Registrable Securities outstanding. The provisions of Section 5 and Section 6(o)
shall survive the termination of this Agreement.

(q) Independent Nature of Holders’ Obligations and Rights.

The obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Holder to be joined as an additional party in any proceeding for such purpose.

(r) No Inferences.

Nothing in this Agreement shall create any inference that any Purchaser is
required to register any securities of the Company for resale under the
Securities Act, other than the Common Stock issuable pursuant to the Purchase
Agreement and the Warrant Shares.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE WET SEAL, INC. By  

/s/ Steven H. Benrubi

Name:   Steven H. Benrubi Title:   Executive Vice President, Chief Financial
Officer

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the date first set forth above.

 

HOLDERS: CLINTON GROUP, INC., in its capacity as investment manager on behalf of
various funds and managed accounts purchasing securities hereunder By:  

/s/ John L. Hall

  Name:   John L. Hall   Title:   Authorized Signatory

 

3



--------------------------------------------------------------------------------

B. RILEY & CO., LLC By  

/s/ Bryant Riley

Name:   Bryant Riley Title:   Chairman

 

4



--------------------------------------------------------------------------------

B. RILEY & CO., LLC 401(k) PROFIT SHARING PLAN By  

/s/ Bryant Riley

Name:   Bryant Riley Title:   Trustee

 

5



--------------------------------------------------------------------------------

ROBERT ANTIN CHILDREN IRREVOCABLE TRUST DATED JANUARY 1, 2001 By  

/s/ Bryant Riley

Name:   Bryant Riley Title:   Trustee

 

6



--------------------------------------------------------------------------------

RILEY INVESTMENT PARTNERS, L.P. By  

/s/ Bryant Riley

Name:   Bryant Riley Title:   Managing Member of Riley Investment Management,
LLC, its General Partner

 

7



--------------------------------------------------------------------------------

/s/ Bryant and Carleen Riley

BRYANT AND CARLEEN RILEY JTWROS

 

8



--------------------------------------------------------------------------------

RILEY FAMILY TRUST By  

/s/ Richard Riley

Name:   Richard Riley Title:   Trustee

Address:   133 Shorecliff Drive   Corona Del Mar, CA 92625

 

9



--------------------------------------------------------------------------------

B. RILEY & CO., LLC 401(k) PROFIT SHARING PLAN FBO BRYANT RILEY

/s/ Bryant Riley

Bryant Riley

 

10



--------------------------------------------------------------------------------

POTOMAC CAPITAL MANAGEMENT, LLC By  

/s/ Paul J. Solit

Name:   Paul J. Solit Title:   Managing Member of its General Partner

 

11



--------------------------------------------------------------------------------

/s/ Lloyd Miller

LLOYD MILLER

 

12



--------------------------------------------------------------------------------

/s/ Susan Miller

SUSAN MILLER

 

13



--------------------------------------------------------------------------------

DIVISAR CAPITAL MANAGEMENT, LLC By  

/s/ Steven Baughman

Name:   Steven Baughman Title:   Managing Member

 

14



--------------------------------------------------------------------------------

EQUITEC PROPRIETARY MARKETS LLC By  

/s/ Dan Asher

Name:   Dan Asher Title:   Managing Partner

 

15



--------------------------------------------------------------------------------

IL HEDGE INVESTMENTS, LLC By  

/s/ Steve Baughman

Name:  

Steve Baughman

Title:  

Managing Member of Divisar Capital Management, LLC

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Affidavit

By executing the signature line(s), the undersigned hereby certifies that
he/she/it is the principal beneficial owner of the securities of the Company set
forth below.

The undersigned certifies that it (i) is the sole beneficial owner of the
securities of the Company set forth below, or (ii) if not the sole beneficial
owner of the securities set forth below, shares beneficial ownership of the
securities set forth below with the additional signatories set forth below.

The undersigned understands that to be granted rights under the Agreement, it
must fill in the information on this form and return it to the Company, at the
address set forth in Section 6(d)(ii) of the Agreement.

SUBMISSION OF THIS AFFIDAVIT WILL ENTITLE THE UNDERSIGNED TO RIGHTS UNDER THE
AGREEMENT BUT THESE RIGHTS ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE
AGREEMENT.

 

Class of Securities of the Company Which the Undersigned Beneficially Owns:  

 

Number of Securities of the Company Which the Undersigned Beneficially Owns:  

 

 

Name of Beneficial Owner:  

 

By:  

 

  Authorized Representative Name:   Title:   If more than one beneficial owner:
Name of Other Beneficial Owner:  

 

By:  

 

  Authorized Representative Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PLAN OF DISTRIBUTION

We are registering issued and outstanding shares of common stock for resale and,
the resale of shares of common stock to be issued upon exercise of the Company’s
warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling shareholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

The selling shareholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   sales pursuant to Rule 144;

 

  •   broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions

 

B-1



--------------------------------------------------------------------------------

as to particular underwriters, broker-dealers or agents may be in excess of
those customary in the types of transactions involved). In connection with sales
of the shares of common stock or otherwise, the selling shareholders may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling shareholders to include the pledgee, transferee
or other successors in interest as selling shareholders under this prospectus.
The selling shareholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the

 

B-2



--------------------------------------------------------------------------------

ability of any person engaged in the distribution of the shares of common stock
to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[    ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling shareholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling shareholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreement, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

B-3